Name: Council Regulation (EEC) No 1474/84 of 24 May 1984 amending Regulations (EEC) No 1569/72 and (EEC) No 2027/83 as regards the special measures for colza, rape and sunflower seed
 Type: Regulation
 Subject Matter: economic analysis;  plant product;  agricultural policy;  trade policy
 Date Published: nan

 No L 143/4 Official Journal of the European Communities 30 . 5 . 84 COUNCIL REGULATION (EEC) No 1474/84 of 24 May 1984 amending Regulations (EEC) No 1569/72 and (EEC) No 2027/83 as regards the special measures for colza, rape and sunflower seed calculating the monetary compensatory amounts ; whereas it is necessary, for reasons of coherence, to apply the same rate for the base references used in the system of calculating differential amounts, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1569/72 is hereby amended as follows : 1 . Article 1 is replaced by the following : 'Article 1 For colza, rape and sunflower seed harvested in the Community and processed in accordance with Article 1 of Regulation (EEC) No 1594/83 (') or exported with a refund, the aid and the refund shall be increased or reduced by differential amounts calculated in accordance with the following Articles . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ( ! ), as last amended by Regulation (EEC) No 1 101 /84 (2), and in particular Article 36 thereof, Having regard to the proposal from the Commission , Whereas Regulation (EEC) No 1 569/72 (3), as last amended by Regulation (EEC) No 2027/83 (4), provides for a system of differential amounts which takes account of the differences recorded between the repre ­ sentative rates for the currencies of the Member States and, depending on the circumstances, the central rates or the spot market rates for the same currencies ; whereas, in order to alleviate the difficulties which arise as a result of the failure to take account of the forward exchange rates in cases where the aid or refund is fixed in advance, Regulation (EEC) No 2027/83 provides for the fixing on a trial basis , until 30 June 1984, of forward differential amounts where the difference between the forward exchange rate and the spot exchange rate exceeds a threshold to be deter ­ mined ; Whereas the provisional measures have proved effec ­ tive ; whereas the system of forward differential amounts should therefore continue to apply ; Whereas, moreover, experience has shown the need for simpler administrative management ; whereas, there ­ fore , the aid and the differential amounts should be fixed together instead of separately and Regulation (EEC) No 1569/72 should be amended accordingly ; Whereas Regulation (EEC) No 974/71 (5), as last amended by Regulation (EEC) No 855/84 (6), intro ­ duced a coefficient to apply to the central rate used for (  ) OJ No L 163 , 22. 6 . 1983 , p. 44 . 2 . Article 2 ( 1 ) is replaced by the following : ' 1 . The differential amounts shall be determined taking into account the incidence on the prices : (a) in respect of those Member States whose currencies are maintained as between them ­ selves within a spread at any given moment of 2,25 % , of the percentage difference between :  the conversion rate used under the common agricultural policy, and  the conversion rate resulting from the central rate ; (b) in respect of Member States other than those referred in in (a), of the average of the percentage differences between :  the relationship between the conversion rate used under the common agricultural policy for the currency of the Member State concerned and the central rate of each of the currencies of the Member States referred to in (a), and (') OJ No 172, 30 . 9 . 1966, p . 3025/66 . ( 2) OJ No L 113 , 28 . 4. 1984, p. 7 . ( 3) OJ No L 167, 25 . 7 . 1972, p . 9 . O OJ No L 199 , 22 . 7 . 1983 , p . 14. ( s) OJ No L 106, 12 . 5 . 1971 , p . 1 . (6) OJ No L 90 , 1 . 4 . 1984, p . 1 . 30 . 5 . 84 Official Journal of the European Communities No L 143/5  the spot market rate for the currency of the Member State in question in relation to each of the currencies of the Member States referred to in (a), as recorded over a period to be determined.' 3 . The following Article 2a is inserted : 'Article 2a 1 . By way of derogation from Article 2 ( 1 ), the monetary disparity shall be calculated according to the system laid down in paragraph 2 during the period, for each of the products concerned, from the beginning of the 1984/85 marketing year to the end of the 1986/87 marketing year. 2. The differential amounts shall be determined taking into account the incidence on the prices : (a) in respect of those Member States whose curren ­ cies are maintained as between themselves within a spread at any given moment of 2,25 %, of the percentage difference between :  the conversion rate used under the common agricultural policy, and  the conversion rate resulting from the central rate, multiplied by a coefficient ; (b) in respect of Member States other than those referred to in (a), of the average of the percent ­ age differences between :  the relationship between the conversion rate used under the common agricultural policy for the currency of the Member State concerned and the central rate of each of the currencies of the Member States referred to in (a), multiplied by a coefficient, and  the spot market rate for the currency of the Member State in question in relation to each of the currencies of the Member States referred to in (a), as recorded over a period to be determined . The amount of the coefficient referred to in (a) and (b) is hereby fixed for the start of the 1984/85 marketing year at 1,033651 . This coefficient shall be adjusted, each time there is a realignment under the European monetary system, on the basis of the revaluation of the central rate of that currency, among those main ­ taining as between themselves a maximum spread at any given moment of 2,25 % , revalued most against the ECU. The adjustment shall be made according to the procedure laid down in Article 38 of Regulation No 136/66/EEC .' 4 . Articles 4 and 5 are deleted . Article 2 The second and the third paragraphs of Article 2 of Regulation (EEC) No 2027/83 are deleted . Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply for the first time from 1 July 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 May 1984. For the Council The President G. LENGAGNE